Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 14, 2022

The Court of Appeals hereby passes the following order:

A22A0600. LARRY TENNYSON, SR. v. THE STATE.

      This appeal was docketed on Novemer 10, 2021, and appellant’s brief
containing an enumeration of errors was due by November 30, 2021. An extension
was granted until Decemer 30, 2021. As appellant has failed to timely file a brief and
enumeration of errors with this Court, the appeal is DISMISSED for failure to file a
brief and enumeration of errors within the period ordered by this Court. See Court
of Appeals Rule 23 (a).


      The Clerk is directed to send a copy of this order directly to Mr. Tennyson.
Pursuant to Rowland v. State, 264 Ga. 872, 875 (2) (452 SE2d 756) (1995), and Reese
v. State, 216 Ga. App. 773, 775 (456 SE2d 271) (1995), Mr. Tennyson is advised as
follows:


      Mr. Tennyson, your appeal has been DISMISSED because no brief and
enumeration of errors were filed. If you have decided you do not want to appeal, you
need not do anything more. However, if you do still want to appeal, you may have
the right to an OUT-OF-TIME APPEAL -- but YOU MUST TAKE ACTION to
exercise that right by moving for an out-of-time appeal in the trial court. If your
motion for an out-of-time appeal is granted, the trial court should appoint an attorney
for you if you want one and cannot pay for one. If your motion for an out-of time
appeal is denied, you have the right to appeal that denial to this Court within thirty
days of the trial court’s decision.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/14/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


     , Clerk.